Citation Nr: 1748333	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  The appellant seeks benefits as his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In September 2016, the Board remanded the claim for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2016 remand, the RO was ordered to schedule the appellant for a VA aid and attendance or housebound examination.  

VA notified the appellant in a March 2017 letter that the VA Manila Outpatient Clinic would be scheduling her for an examination, and would notify her of the date, time, and place.  The request for examination made by the RO noted that the address for the appellant that was held by the RO was different from that listed in the Veterans Health Administration records.  Later that month, the appellant responded, requesting an examination as early as possible due to her age and condition.  Subsequently, the appellant's VA examination was cancelled, reporting that the appellant failed to "RSVP."

In July 2017, the appellant submitted a statement which objected to the cancellation of her examination. The file contains documentation demonstrating that the appellant requested an examination.  There is no documentation demonstrating she was scheduled or notified of any examination. 

Affording the appellant the benefit of the doubt, and in light of her age and lay statements including those made in correspondence dated in October 2017, the Board finds that the RO should again schedule the appellant for a VA examination, and provide the appropriate notification.  38 C.F.R. § 20.704 (c), (d) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for an appropriate VA aid and attendance or housebound examination.  Any indicated studies must also be conducted.  The claims file, to include all electronic files, must be reviewed by the examiner.  After identifying all of the appellant's physical and mental conditions, the examiner must state:

(a)  Whether the appellant is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes and concentric contraction of the visual field to five degrees or less. 

(b)  Whether she is a patient in a nursing home because of mental or physical incapacity. 

(c)  Whether any of her disorders (including: blurring vision in both eyes, near-mature cataracts of both eyes, hypertension, insomnia, dyslipidemia, parapelvic cyst of the kidney, type II diabetes mellitus, etc.,) render her permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress herself, to keep herself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed herself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity that requires care or assistance on a regular basis to protect herself from the hazards incident to her environment); or 

(d)  Whether she is substantially confined to her house or its immediate premises (i.e. has a disability that would prevent her from leaving her home to go to a job). 

The examination report must include complete rationale for all opinions expressed.

2.  Then, readjudicate the appeal.  If the claim is denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


